Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


This office action is in response to the application serial number 16/937,853 filed on 07/24/2020.
Claims 1-9, 10-20 are pending.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
10.    The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
11.    Claims 1, 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office 
Regarding to claim 1 although “means” is not recited, the term module (i.e., A beamforming control module), which can be used as a substitute for “means” is recited. In this case, in view of the claim language and corresponding use in the specification, the term “ module ” is being used as a generic placeholder.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9  of U.S. Patent No. :  US 10,764,804 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because 



Claim 1 of the Patent No.: US 10,764,804 B2
A beamforming control module for providing air-to-ground (ATG) wireless communication in various cells, the beamforming control module comprising processing circuitry configured for:
A beamforming control module for providing air-to-ground (ATG) wireless communication in various cells, the beamforming control module comprising processing circuitry configured for:
receiving dynamic position information indicative of at least an altitude of an in-flight aircraft, 
receiving dynamic position information indicative of at least an altitude of an in-flight aircraft,
determining an altitude band in which the aircraft is located based on the dynamic position information;
determining an altitude band in which the aircraft is located based on the dynamic position information;
determining, based on a plurality of assigned ATG frequencies to respective different altitude bands, an ATG frequency associated with the altitude band in which the aircraft is located;
determining, based on a plurality of assigned ATG frequencies to respective different altitude bands, an ATG frequency associated with the altitude band in which the aircraft is located;
selecting the ATG frequency determined to conduct wireless communication with an asset on the aircraft
selecting the ATG frequency determined to conduct wireless communication with an asset on the aircraft




Claim 4 of the Patent No.: US 10,764,804 B2
selecting a base station having a coverage area associated with the geographic location
wherein the beamforming control module is further configured to select the base station to direct the beam based on knowledge of overlap areas associated with adjacent base stations



Claim 1 of the application serial number 16937853
Claim 9 of the Patent No.: US 10,764,804 B2
a geographic location of the in-flight aircraft
Receiving dynamic position information indicative of at an altitude of an in-flight aircraft;
providing both the geographic location and the selected ATG frequency to the selected base station to enable the selected base station to direct a steerable beam to the aircraft using the selected ATG frequency.
wherein the beamforming control module is further configured to select a base station to direct a beam based on which one of a plurality of base stations requires a steepest pointing angle toward the aircraft






Claim 1 of the Patent No.: US 10,764,804 B2
wherein the beamforming control module is further configured to direct the steerable beam toward the aircraft via a circularly polarized antenna array defining a substantially vertically extending radiation pattern. 
wherein the beamforming control module is further configured to direct the steerable beam toward the aircraft via a circularly polarized antenna array defining a substantially vertically extending radiation pattern. 



Claim 3 of the application serial number 16937853
Claim 2 of the Patent No.: US 10,764,804 B2
wherein the beamforming control module is further configured to select the base station to direct the beam based on which one of a plurality of base stations is least likely to transmit into a coverage area of another base station. 
wherein the beamforming control module is further configured to select the base station to direct the beam based on which one of a plurality of base stations is least likely to transmit into a coverage area of another base station. 





Claim 3 of the Patent No.: US 10,764,804 B2
wherein the beamforming control module is further configured to select a base station to direct the beam based on knowledge of boundaries of coverage areas of adjacent base stations. 
wherein the beamforming control module is further configured to select a base station to direct the beam based on knowledge of boundaries of coverage areas of adjacent base stations. 



Claim 5 of the application serial number 16937853
Claim 4 of the Patent No.: US 10,764,804 B2
wherein the beamforming control module is further configured to select the base station to direct the beam based on knowledge of overlap areas associated with adjacent base stations. 
wherein the beamforming control module is further configured to select the base station to direct the beam based on knowledge of overlap areas associated with adjacent base stations. 






Claim 7 of the Patent No.: US 10,764,804 B2
wherein the beamforming control module is further configured to select the base station to direct the beam, the base station defining a coverage area that is conical in shape having legs of the conical shape that are about 120 degrees apart. 
wherein the beamforming control module is further configured to select the base station to direct the beam, the base station defining a coverage area that is conical in shape having legs of the conical shape that are about 120 degrees apart. 












Claim 8 of the Patent No.: US 10,764,804 B2
wherein multiple base stations define coverage areas that are conical in shape having legs of the conical shape that are about 120 degrees apart, and adjacent instances of the multiple base stations define cells having a diameter of about 20 kilometers each. 
wherein multiple base stations define coverage areas that are conical in shape having legs of the conical shape that are about 120 degrees apart, and adjacent instances of the multiple base stations define cells having a diameter of about 20 kilometers each. 





Claim 10  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 4, 9  of U.S. Patent No. :  US 10,764,804 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because 



Claim 10  of the Patent No.: US 10,764,804 B2
receiving dynamic position information indicative of at least an altitude of an in-flight aircraft, 
receiving dynamic position information indicative of at least an altitude of an in-flight aircraft,
determining an altitude band in which the aircraft is located based on the dynamic position information;
determining an altitude band in which the aircraft is located based on the dynamic position information;
determining, based on a plurality of assigned ATG frequencies to respective different altitude bands, an ATG frequency associated with the altitude band in which the aircraft is located;
determining, based on a plurality of assigned ATG frequencies to respective different altitude bands, an ATG frequency associated with the altitude band in which the aircraft is located;
selecting the ATG frequency determined to conduct wireless communication with an asset on the aircraft
selecting the ATG frequency determined to conduct wireless communication with an asset on the aircraft



Claim 10 of the application serial number 16937853
Claim 4 of the Patent No.: US 10,764,804 B2
selecting a base station having a coverage area associated with the geographic location
wherein the beamforming control module is further configured to select the base station to direct the beam based on knowledge of overlap 



Claim 10  of the application serial number 16937853
Claim 9 of the Patent No.: US 10,764,804 B2
a geographic location of the in-flight aircraft
Receiving dynamic position information indicative of at an altitude of an in-flight aircraft;
providing both the geographic location and the selected ATG frequency to the selected base station to enable the selected base station to direct a steerable beam to the aircraft using the selected ATG frequency.
wherein the beamforming control module is further configured to select a base station to direct a beam based on which one of a plurality of base stations requires a steepest pointing angle toward the aircraft



Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG T HO/Examiner, Art Unit 2412